Citation Nr: 0106210	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-16 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Lyme disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from May 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying the 
veteran's claim of entitlement to service connection for Lyme 
disease.  The basis for the denial was that the claim 
advanced was not well grounded.  A notice of disagreement 
with the September 1998 denial was submitted in March 1999, 
and the veteran was afforded an RO hearing in May 1999.  The 
veteran perfected his appeal by submission of a VA Form 9, 
Appeal to the Board of Veterans' Appeals, in June 1999, 
wherein he requested a hearing before the Board, sitting at 
the RO.  The request for a travel board hearing was 
thereafter withdrawn by the veteran's representative, as 
indicated in a VA Form 119, Report of Contact, dated in 
September 1999.  No other pending request for a hearing is 
otherwise on file.

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Because of the change in the law brought about by the VCAA, 
the basis for the RO's denial of the claim at hand no longer 
exists.  The RO has not been afforded the opportunity of 
initially considering this matter under governing law and 
regulations, and, as the veteran has not been appropriately 
informed of the legal basis for the denial of his claim, he 
is unable to formulate appropriate argument on appeal to the 
Board.  It thus would be potentially prejudicial to the 
veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Also, a remand in 
this case is required for compliance with the notice and 
duty-to-assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

As well, the record reflects that further development of the 
evidence is needed for compliance with the VA's statutorily 
imposed duty-to-assist obligation, as redefined by the VCAA.  
In this regard, it is noted that the veteran has indicated on 
more than one occasion during the pendency of the instant 
claim that he has received regular treatment at the VA 
Medical Center in Altoona, Pennsylvania, for Lyme disease, 
but no attempt to obtain updated treatment reports from that 
facility is shown by the record.  

Also, there is a need for further medical input in this 
matter in order to ascertain whether the veteran has Lyme 
disease and whether it may reasonably be linked to his period 
of military service.  It is the veteran's contention that he 
was bitten by an insect in service and developed cellulitis 
of the left thigh immediately thereafter, all of which led to 
the onset of Lyme disease.  Blood testing in August 1998 is 
shown to have yielded findings which may have been consistent 
with Lyme disease and the Epstein-Barr virus, for which the 
veteran indicates he received treatment in two separate 
cycles.  However, no diagnosis of Lyme disease is currently 
shown and further complicating the veteran's medical picture 
are recent diagnoses of fibromyalgia and thoracic outlet 
syndrome.  It is also of note that the veteran testified at 
the RO hearing in May 1999 that his residence was in a 
country setting and that he was both an outdoorsman and a 
hunter.  No VA medical examination has been undertaken with 
respect to the claim advanced.  Additional development, to 
include retrieval of records from treating medical 
professionals and affording the veteran a VA medical 
examination, is therefore found to be in order.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claim of 
entitlement to service connection for 
Lyme disease.  Such evidence may be of a 
lay or medical variety, including but not 
limited to copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow servicemen; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated since service; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of 
service incurrence or aggravation of the 
claimed Lyme disease.  The veteran is 
also invited to submit evidence from a 
medical professional related to the 
question at issue; that is, whether it is 
at least as likely as not that any Lyme 
disease, or residuals thereof, currently 
present had its onset in military service 
or is otherwise related to an incident of 
service such as the insect bite sustained 
therein.  The reasons and bases for any 
such opinion should be set forth, and it 
would be helpful if any conclusion is 
supported by reference to medical 
literature.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for Lyme disease or any 
manifestations of the disease since his 
discharge from military service.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  All VA 
treatment records, particularly those 
compiled at the VA Medical Center in 
Altoona, Pennsylvania, from May 1975 to 
the present, which are not already on 
file, must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  The RO should contact the Social 
Security Administration and request all 
medical and administrative records 
utilized by that agency in determining 
the veteran's entitlement to disability 
benefits.  Once received, such records 
should then be made a part of the 
veteran's claims folder.

5.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician knowledgeable in the field of 
infectious diseases for the purpose of 
determining the existence and etiology of 
the veteran's claimed Lyme disease.  The 
veteran's claims folder in its entirety, 
including a copy of this remand, is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation.  
Any indicated diagnostic studies must 
also be accomplished if deemed warranted 
by the examiner.  All diagnoses are then 
to be fully set forth.

It is requested that the examiner offer a 
professional opinion, with full 
supporting rationale, as to the 
following:  

(a)  Does the veteran presently 
have Lyme disease either as an 
active process or in some 
residual form?  What tests or 
studies were used in making 
this determination?

(b)  If Lyme disease is 
currently present, is it at 
least as likely as not that 
such disease had its onset 
during the veteran's period of 
military service from May 1972 
to May 1975 or is the direct 
cause of an in-service event?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  If the physician 
agrees or disagrees with any 
opinion of record, the reasons 
should be discussed.

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

7.  Lastly, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for Lyme disease on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA and all pertinent case law.  If the 
veteran fails to appear for the 
examination, the letter notifying him of 
the time and place of the examination and 
the address to which it was sent should be 
included in the claims folder.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which should include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


